Citation Nr: 0509157	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-34 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertrophic arthritis, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause on March 22, 2005.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The Board observes that the veteran filed a claim to reopen 
the issue of entitlement to service connection for an eye 
condition in April 1989.  This issue has not been developed 
for appellate review, and is, therefore, not before the 
Board.  Therefore, the claim to reopen the issue of 
entitlement to service connection for an eye condition is 
referred to the RO for appropriate development. 


FINDINGS OF FACT

1.  In an unappealed Board decision issued in April 1965, the 
RO denied the veteran's claim for entitlement to service 
connection for hypertrophic arthritis, lumbar spine.

2.  The evidence associated with the claims file subsequent 
to the April 1965 Board decision regarding hypertrophic 
arthritis, lumbar spine, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.




CONCLUSION OF LAW

Evidence submitted to reopen the claim for entitlement to 
service connection for hypertrophic arthritis, lumbar spine, 
is not new and material, and the claim, therefore, is not 
reopened.  38 U.S.C. § 4004(b) (1964); 38 C.F.R. § 19.104 
(1965); see also 38 U.S.C.A. § 7104(b) (West 2002); 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); see also 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the VA notified the veteran by letters 
dated in October 2002 and October 2003 what evidence was 
necessary to sustain a claim for service connection.  In this 
letter, the veteran was notified that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified VA.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The veteran 
was also notified by a statement of the case dated in October 
2003 what evidence was necessary to substantiate his claim to 
reopen the claim of entitlement to service connection for 
hypertrophic arthritis, lumbar spine.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence regarding his claimed 
hypertrophic arthritis, lumbar spine, has been fulfilled.  
Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the appellant's service 
department medical records are on file.  The veteran's VA 
treatment records as of August 2003 are on file.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Further, the veteran, by failing to reply to requests for 
information about any additional evidence not of record, has 
stated sub silentio that he neither has nor knows of any 
further pertinent evidence.  Hence, no evidence has been lost 
to the record, and there is no failure to assist the 
appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  See 38 C.F.R. 
§ 3.159(b)(1) (2004); Pelegrini v. Principi,  18 Vet. App. 
112 (2004).  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  Id.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Regardless of the actions of the RO, the Board 
has a legal duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  The veteran in this case filed his claim to reopen 
the issue of entitlement to service connection for 
hypertrophic arthritis, lumbar spine, in March 1997, before 
the effective date for regulatory change of the new and 
material evidence definition.  The Board observes that, 
although the RO did not act upon the veteran's claim to 
reopen the issue of entitlement to service connection for 
hypertrophic arthritis, lumbar spine, until after a 
subsequent claim to do so was filed in May 2002, the March 
1997 claim had not been adjudicated, and was, therefore, 
open.  Further, the October 2003 statement of the case 
iterated the appropriate evidentiary standard to reopen the 
veteran's claim based on new and material evidence.  As such, 
the changes to the definition of new and material evidence 
will not be applied here.  The definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

In an April 1965 Board decision, the Board denied service 
connection for hypertrophic arthritis, lumbar spine, finding, 
"There were no manifestations or findings of arthritis 
during service or at discharge from service."  The Board 
further found that the veteran's spine condition was first 
reported in 1964, nearly 20 years after service separation, 
and so there was no evidence to show that the veteran's 
claimed spine condition "manifested itself to a compensable 
degree within one year of the veteran's separation from 
active duty."  The relevant evidence of record at the time 
of the April 1965 Board decision included the veteran's Army 
discharge certificate, an Enlisted Record and Report of 
separation Honorable Discharge form, which showed the 
veteran's period of service from August 1942 to November 
1945, the veteran's service medical records, several lay 
statements regarding the veteran's back condition, VA 
inpatient treatment records dated in June 1964, a VA 
examination report dated in September 1964, a private medical 
report dated in October 1964, and the veteran's statements.  
The Board's denial of the claim in April 1965 was final.  See 
38 U.S.C. § 4004(b) (1964); 38 C.F.R. § 19.104 (1965); see 
also 38 U.S.C.A. § 7104(b) (West 2002).

The evidence pertinent to the veteran's claim of entitlement 
to service connection for hypertrophic arthritis, lumbar 
spine, that was associated with the claims file subsequent to 
the 1965 Board decision includes:  a March 1968 private 
physician's letter, received by the RO in April 1968; VA 
outpatient treatment notes from July 1999 to July 2000; VA 
outpatient treatment notes from January 1999 to July 2001; 
and several statements from the veteran.

The veteran contends in his statements that his lumbar spine 
condition was caused by a "spinal block" he received as 
preparation for the surgical excision of an anal fistula 
while in service.  Service medical records show that this 
procedure occurred in May 1944.  The veteran was discharged 
to duty in June 1944 with no noted residual complications.

Upon review of the evidence associated with the veteran's 
claims file since the April 1965 final Board decision, the 
Board observes that the diagnosis of the veteran's lower back 
condition has not changed.  For example, previously 
associated medical evidence dated in June 1964 reports that 
the veteran was diagnosed with "Lumbosacral strain, chronic; 
Improved," with very minimal early hypertrophic changes.  
The most recent diagnosis is found among the newly associated 
medical evidence.  This March 1968 private treatment report 
notes that the veteran was diagnosed with "Hypertrophic 
arthritis of the lumbar spine."  The next notations 
regarding the veteran's lower back condition are found among 
VA outpatient treatment records spanning from January 1999 to 
July 2001.  These records show no treatment for the veteran's 
hypertrophic arthritis, but rather make note that he reported 
on approximately one to two occasions "marked decreased 
[range of motion] lumbar spine."  There are also 
approximately two references to the veteran taking medication 
for arthritis, but the arthritis mentioned is not related to 
a particular musculoskeletal body part or system.

The Board notes that among the newly associated evidence, 
there remains no evidence to support the veteran's contention 
that his hypertrophic arthritis of the lumbar spine was 
incurred in or aggravated by an incident(s) in service.  The 
newly associated evidence reiterates previously assigned 
diagnoses, but is otherwise silent for treatment since 1968.  
Upon review of this evidence, the Board finds that the above-
mentioned evidence is "new" in the sense that this evidence 
was not previously of record, but it is cumulative or 
duplicative of evidence associated with the claims file prior 
to the April 1965 Board decision.  It is, therefore, not 
"material" for purposes of reopening the claim, as it does 
not bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered to fairly decide the merits of the claim.

For these reasons, the Board finds that the additional 
evidence associated with the file since the April 1965 
decision denying the veteran's claim for entitlement to 
service connection for hypertrophic arthritis of the lumbar 
spine is not new and material, and so the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for hypertrophic 
arthritis, lumbar spine, is not reopened.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


